DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 25 October 2021.
Claims 21-40 have been added in the response received 25 October 2021.
Claims 1-20 have been canceled in the response received 25 October 2021.  
Claims 21-40 are pending and have been examined. 


Information Disclosure Statement  
	The Information Disclosure Statement filed on 25 October 2021, have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of U.S. Patent No. 11,277,653 B2, hereinafter referred to as Patent ‘653, in view of Nagla, G. (PGP No. US 2016/0189260 A1). 

Patent ‘653 claims
Instant claims 
Motivation 
A method performed by an application, the method comprising: 
A method performed by an application, the method comprising: 

receiving vehicle selection criteria via a user interface, wherein the user interface is displayed on a user device;


recording user interface activity by a user on the user device using an activity plugin;
recording, using an activity plugin, user interface activity on a user interface displayed on a user device;

storing user interface activity using the activity plugin;


determining suggested vehicle selection terms based on the user interface activity by applying a predictive model to the user interface activity,
determining suggested vehicle selection terms based on the user interface activity; 

wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, or neural networks;


receiving vehicle inventory data from a database, wherein the vehicle inventory data comprises information associated with a vehicle;
receiving vehicle inventory data from a data storage server;  

modifying the vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data; 
modifying vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data;

selecting at least one vehicle from the vehicle inventory data based on the modified vehicle selection criteria;


monitoring vehicle inventory data stored by a data storage server for changes associated with the modified vehicle selection criteria using at least one inventory plugin;
monitoring, using an inventory plugin, vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection;  and

determining a change to the vehicle inventory data which is associated with the modified vehicle selection criteria by accessing an application programming interface using the at least one inventory plugin associated with the application; and


alerting a user to the change by displaying an alert on the user device, wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the at least one inventory plugin.
transmitting an alert to the user device. 
Although Patent ‘653 discloses alerting a user of the change, Patent ‘653 does not specifically disclose transmitting an alert to the user device. Patent ‘653 does not disclose: 
transmitting an alert to the user device. 
Nagla, however, does teach: 
transmitting an alert to the user device (Nagla, see: [0166] discloses “the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”). 
This step of Nagla is applicable to the method of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Patent ‘653, by including the feature of transmitting an alert to the user device, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract).




Claim 22 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the at least one inventory plugin. 
wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the inventory plugin. 



Claim 23 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
determining suggested vehicle selection terms based on the user interface activity by applying a predictive model to the user interface activity,
determining suggested vehicle terms based on the user interface activity comprises applying a predictive model to the user interface activity, and 
wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, or neural networks;
the predictive model is developed by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural network. 




Claim 24-
Patent ‘653 in view of Nagla teach the method of claim 23, as described above. 
Patent ‘653 discloses the predictive model, however, Patent ‘653 does not disclose:  
developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information. 
Nagla however, does teach: 
developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information (Nagla, see: [0166] teaches “If a match is obtained at a later time [i.e., determining, using the inventory, a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”). 
This step of Nagla is applicable to the system of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘653, by including the features of wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract). 

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 15 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
receiving credit information via the user interface; 
receiving credit information via the user interface; 
applying the predictive model to the received credit information and the modified vehicle selection criteria to determine whether to present a pre-approved offer of credit; and
applying the predictive model to the received credit information and the modified vehicle selection criteria to determine whether to present a pre-approved offer of credit; and 
displaying pricing information associated with the selected vehicle upon determining to present the pre-approved offer of credit to the user.
displaying pricing information associated with the selected vehicle upon determining to present the pre-approved offer of credit. 



Claim 26 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 16 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 
using the predictive model to determine at least one event for the at least one inventory plugin to determine the alert.
using the predictive model to determine an event for the inventory plugin to determine the alert. 



Claim 27 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 18 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 
determining payment criteria based on the user interface activity by applying the predictive model to the user interface activity.
determining payment criteria based on the user interface activity by applying the predictive model to the user interface activity. 



Claim 28 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 17 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 


wherein the user interface activity includes activity performed by the user on a website.
storing user interface activity using the activity plugin, wherein the user interface activity includes activity performed on a website.




Claim 29 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
Motivation 






determining a change to the vehicle inventory data which is associated with the modified vehicle selection criteria by accessing an application programming interface using the at least one inventory plugin associated with the application;
the vehicle inventory data comprises information associated with a vehicle, and 
the inventory plugin is configured to

determine the change to the vehicle inventory data by accessing an application programming interface 
Patent ‘653 does not disclose the information associated with a vehicle. 

Nagla, however, does teach the limitation: 
the information associated with a vehicle (Nagla, see: [0071] “user interface subsystem 106 may include one or more graphical user interfaces which may be utilized by the system 100 to display information and/or receive inputs relevant to transactions involving vehicles.”; and see: [0129] discloses “The user may, for example, access a website associated with the system 100 or an application on the user’s smart phone [i.e., displayed on a user device]…the user may select that the user seeks to purchase a vehicle.”; and also see: [0162] discloses “customer may be presented various options through the user interface subsystem 106” and “a customer may be able to choose from drop-down menus, different makes, models, year, mileage, condition, brand, trim, price range, size, number of doors,…the user interface subsystem 106 may obtain information from the data storage 150”; Also see: FIG. 7 [i.e., interface that receives vehicle selection terms]”). 

This step of Nagla is applicable to the system of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘653, by including the features of wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract).



Claim 30 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 2 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
wherein the vehicle selection terms comprise at least one of vehicle make, vehicle model, vehicle year, vehicle features, price, and location.


wherein the suggested vehicle selection terms comprise at least one selected from the group of vehicle make, vehicle model, vehicle year, vehicle features, price, and location. 




Claim 31 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 1 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
Motivation
A system comprising: 
A system, comprising: 

a user device displaying a user interface,
a user interface displayed on a user device; and

wherein the user interface receives vehicle selection terms from a user via an input device operably connected to the user device;


a data storage server containing vehicle inventory data; and 


an application communicatively connected to the user interface and the data storage server, wherein the application:
an application communicatively connected to the user interface and the data storage server, wherein the application is configured to:

records user interface activity by the user on the user device using an activity plugin;
record, using an activity plugin, user interface activity on a user interface displayed on a user device;

stores user interface activity using the activity plugin;


receives vehicle selection terms from the user using the user interface;


determines suggested vehicle selection terms based on the user interface activity by applying a predictive model to the user interface activity,
determine suggested vehicle selection terms based on the user interface activity;

wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, or neural networks;


receives vehicle inventory data from the data storage server;
receive vehicle inventory data from a data storage server;

modifies the vehicle selection terms based on the suggested vehicle selection terms and the vehicle inventory data;
modify vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data;

monitors vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection terms using at least one inventory plugin;
monitor, using an inventory plugin, vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection criteria;

determines a change to the vehicle inventory data which is associated with the modified vehicle selection terms by accessing an application programming interface using the at least one inventory plugin associated with the application;
determine, using the inventory plugin, a change to the vehicle inventory data which is associated with the modified vehicle selection criteria; and

transmits an alert to the user interface upon detecting the change to the vehicle inventory data; and 
transmit an alert to the user device.
Although Patent ‘653 discloses alerting a user of the change, Patent ‘653 does not specifically disclose transmitting an alert to the user device. Patent ‘653 does not disclose: 
transmit an alert to the user device. 
Nagla, however, does teach: 
transmit an alert to the user device (Nagla, see: [0166] discloses “the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”). 
This step of Nagla is applicable to the system of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘653, by including the feature of transmitting an alert to the user device, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract).

displays the alert on the user device, 


wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the at least one inventory plugin.





Claim 32 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the at least one inventory plugin. 
wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the inventory plugin. 



Claim 33 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 2 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
Motivation 


the user interface is configured to receive vehicle selection terms via an input device operably connected to the user device; and 
Patent ‘653 does not disclose the user interface is configured to receive vehicle selection terms via an input device operably connected to the user device. 
Nagla, however, does teach the limitation: 
the user interface is configured to receive vehicle selection terms via an input device operably connected to the user device (Nagla, see: [0071] “user interface subsystem 106 may include one or more graphical user interfaces which may be utilized by the system 100 to display information and/or receive inputs relevant to transactions involving vehicles.”; and see: [0129] discloses “The user may, for example, access a website associated with the system 100 or an application on the user’s smart phone [i.e., displayed on a user device]…the user may select that the user seeks to purchase a vehicle.”; and also see: [0162] discloses “customer may be presented various options through the user interface subsystem 106” and “a customer may be able to choose from drop-down menus, different makes, models, year, mileage, condition, brand, trim, price range, size, number of doors,…the user interface subsystem 106 may obtain information from the data storage 150”; Also see: FIG. 7 [i.e., interface that receives vehicle selection terms]”). 

This step of Nagla is applicable to the system of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘653, by including the features of wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract).
wherein the vehicle selection terms comprise at least one of vehicle make, vehicle model, vehicle year, vehicle features, price, and location.

the vehicle selection terms comprise at least one selected from the group of vehicle make, vehicle model, vehicle year, vehicle features, price, and location. 




Claim 34 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 
determining suggested vehicle selection terms based on the user interface activity by applying a predictive model to the user interface activity,
the application is further configured to determine vehicle selection terms based on the user interface activity by applying a predictive model to the user interface activity, and 
wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, or neural networks;
the predictive model is developed by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural network. 



Claim 35-
Patent ‘653 in view of Nagla teach the system of claim 34, as described above. 
Patent ‘653 discloses the predictive model, however, Patent ‘653 does not disclose developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information. 
Nagla however, does teach: 
developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information (Nagla, see: [0166] teaches “If a match is obtained at a later time [i.e., determining, using the inventory, a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”). 
This step of Nagla is applicable to the system of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘653, by including the features of developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract). 

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 16 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 
using the predictive model to determine at least one event for the at least one inventory plugin to determine the alert.
wherein the application uses the predictive model to determine an event for the inventory plugin to determine the alert. 



Claim 37-
Patent ‘653 in view of Nagla teach the system of claim 36, as described above. 
Patent ‘653 does not explicitly disclose: 
	wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle. 
Nagla, however, does teach: 
wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle (Nagla, see: [0166] teaches “If a match is obtained at a later time [i.e., determining, using the inventory, a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”). 
This step of Nagla is applicable to the system of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘653, by including the features of wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract). 

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 5 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 






determines suggested payment criteria based on the user interface activity by applying the predictive model to the user interface activity; 
the user interface is configured to receive payment criteria, and the application is further configured to: 

determine suggested payment criteria based on the user interface activity by applying the predictive model to the user interface activity, and 
modifies the payment criteria based on the suggested payment criteria.
modify the payment criteria based on the suggested payment criteria. 



Claim 39 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 3 of Patent ‘653, in view of Nagla.
Patent ‘653 claims
Instant claims 
wherein the application is configured to automatically execute an application update without input from the user.
wherein the application is configured to automatically execute an application update without input from a user. 



Claim 40 is rejected on the ground of nonstatutory double patenting as being unpantentable over claim 14 of Patent ‘653, in view of Nagla. 
Patent ‘653 claims
Instant claims 
Motivation


A non-transitory computer-readable medium containing instructions that, when executed by a processor, configure the processor to perform procedures comprising: 

receiving vehicle selection criteria via a user interface, wherein the user interface is displayed on a user device;


recording user interface activity by a user on the user device using an activity plugin; 
recording, using an activity plugin, user interface activity on a user interface displayed on a user device; 

determining suggested vehicle selection terms based on the user interface activity by applying a predictive model to the user interface activity
determining suggested vehicle selection terms based on the user interface activity; 

wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, or neural networks; receiving vehicle inventory data from a database, wherein the vehicle inventory data comprises information associated with a vehicle;


receiving vehicle inventory data from a database,
receiving vehicle inventory data from a data storage server; 

 modifying the vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data;
modifying vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data; 

monitoring vehicle inventory data stored by  a data storage server for changes associated with the modified vehicle selection criteria using at least one inventory plugin;
monitoring, using an inventory plugin, vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection criteria; 

determining a change to the vehicle inventory data which is associated with the modified vehicle selection criteria by accessing an application programming interface using the at least one inventory plugin associated with the application; and
determining, using the inventory plugin, a change to the vehicle inventory data which is associated with the modified vehicle selection criteria; and 

and alerting a user to the change by displaying an alert on the user device,
transmitting an alert to the user device. 
Although Patent ‘653 discloses alerting a user of the change, Patent ‘653 does not specifically disclose transmitting an alert to the user device. Patent ‘653 does not disclose: 
transmitting an alert to the user device. 
Nagla, however, does teach: 
transmitting an alert to the user device (Nagla, see: [0166] discloses “the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”). 
This step of Nagla is applicable to the product of manufacture of Patent ‘653 as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of manufacture of Patent ‘653, by including the feature of transmitting an alert to the user device, as taught by Nagla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘653 to improve vehicle transactions (Nagla, see: Abstract).

wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the at least one inventory plugin.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 21-30 are directed to a method, claims 31-39 are directed to a system, and claim 40 is directed to a product of manufacture.   
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of vehicle selection.  Specifically, representative claim 21 recites the abstract idea of: 
recording, an activity; 
determining suggested vehicle selection terms based on the activity; 
receiving vehicle inventory data; 
modifying vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data; 
monitoring, using an inventory, vehicle inventory data stored, for changes associated with the modified vehicle selection criteria; 
determining, using the inventory, a change to the vehicle inventory data which is associated with the modified vehicle selection criteria;  and 
transmitting an alert to the user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 21 recites the abstract idea of vehicle selection, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims includes the activities of recording an activity, determining a suggested vehicle selection term based on the user activity, receiving inventory for vehicle data, modifying the vehicle selection criteria based on the suggested vehicle selection terms and the inventory data, monitoring the vehicle inventory data, and transmitting the alert to a user, thereby making this a sales activity or behavior.  Thus, representative claim 21 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 21 includes the additional elements of an application, a plugin, user interface, a user interface displayed on a user device, and a data storage server. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 21 is directed to an abstract idea. 
Additionally, the limitation of transmitting an alert to the user device is considered to be insignificant extra-solution activity. Extra-solution activity can be understood as activities incidental to the primary process or product that is merely nominal or tangential addition to the claim. In this case, the step of transmitting the alert is merely nominal to the primary process of vehicle selection. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 21 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
Further, the limitation of transmitting an alert to the user device is well-understood, routine, and conventional activities previously known to the industry of data management and processing. For example, sending the information (i.e., data or information in the alert) over a network is considered to be well-understood, routine, and conventional functions by the courts (see MPEP 2106.05(d)). For examples of court cases, see Versata Dev. Group, Inc. v. SAP Am, Inc., 793 F.3d 1306, 1344 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Intellectual Ventures I v. Symantec Corp., 838 F. 3d 1307, 1315 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 828 F.3d 607, 610 (Fed. Cir. 2016); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir.2014).
As such, representative claim 21 is ineligible.
Independent claims 31 and 40 are similar in nature to representative claim 21 and Step 2A, Prong 1 analysis is the same as above for representative claim 21.  It is noted that in independent claim 31 includes the additional elements of an application communicatively connected to the user interface and the data storage server and independent claim 40 includes the additional element of a non-transitory computer-readable medium containing instructions that, when executed by a processor, configure the processor to perform procedures. The Applicant’s specification does not provide any discussion or description of an application communicatively connected to the user interface and the data storage server in claim 31 and a non-transitory computer-readable medium containing instructions that, when executed by a processor, configure the processor to perform procedures in claim 40, as being anything other than generic elements. Thus, the claimed additional elements of claims 31 and 40 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 31 and 40 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 31 and 40, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim  31 and 40 are ineligible. 
Dependent claims 22-30, and 32-38, depending from claims 21 and 31, respectively, do not aid in the eligibility of the independent claim 21 and 31.  The claims of 21 and 31 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the dependent claims include the additional elements of the application is configured to operate in the background (claims 22 & 32), a predictive model (claims 23, 24, 27, 35, & 36), machine learning (claims 23 &34), gradient boosting machine and neural networks (claims 24 & 34), a website (claim 28), an application programming interface (claim 29),  an input device (claim 33), and automatically execute an application (claim 39),  Applicant’s specification does not provide any discussion or description of the additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely  being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 22-24, 27-29, 32-36, and 39 are directed towards an abstract idea. Additionally, the additional elements of claim 22-24, 27-29, 32-36, and 39, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 22-30 and 32-39 are ineligible. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 21-22, 29-33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla, G. (PGP No. US 2016/0189260 A1), in view of Pratt, T., et al. (PGP No. US 2010/0299190 A1), and Bhanote, S., et al. (PGP No. US 2018/0260884 A1). 

Claim 21-
Nagla discloses a method performed by an application, the method comprising:
 recording, using an activity, user interface activity on a user interface displayed on a user device (Nagla, see: paragraph [0037] discloses “processor(s) 502 may store the offer data in associated with a particular buyer profile [i.e., records user activity by the user]”; and see: paragraph [0066] discloses “computing devices could include computer systems, smart phones [i.e., user device]”; and see: paragraph [0069] discloses “data storage 150 may contain various types of information, such as historical information, user preferences, user profiles…vehicle listings…saved user progress…calculated metrics”); 
determining suggested vehicle selection terms based on the user interface activity (Nagla, see: [0162] discloses “customer may be presented various options through the user interface subsystem 106”; and see: paragraph [0164] discloses “once used vehicle requirements have been entered into the user interface subsystem 106, the user interface subsystem 106 may conduct a search through data storage 150 to identify matching inventory [i.e., suggested vehicle selection terms based on the user activity]”); 
receiving vehicle inventory data from a data storage server (Nagla, see: [0160] discloses “data storage 150 may contain information related to a number of vehicles that may be in inventory at dealerships or are identified as vehicles for sale.”; and see: paragraph [0246] disclosing “database server”); 
determining, using the inventory, a change to the vehicle inventory data which is associated with the vehicle selection criteria (Nagla, see: [0166] discloses “If a match is obtained at a later time [i.e., determining, using the inventory, a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”); and 
transmitting an alert to the user device (Nagla, see: [0166] discloses “the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”).
Although Nagla does disclose the user device that displays a user interface that may receive vehicle selection from a user, a server that contains vehicle inventory data, and that the application that can transmit an alert to the user interface when detecting a change to the vehicle inventory data that is associated with the vehicle selection, Nagla does not disclose that the application modifies the vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data, nor discloses inventory data that is associated with the modified vehicle selection data.  Nagla does not disclose: 
modifying vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data;
Pratt, however, does teach: 
modifying vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data (Pratt, see: paragraph [0093] teaching “as the user enters keywords into the vehicle search, additional parameters are suggested, such as vehicle manufacturer, model, year, price range, number of previous owners [i.e., suggested vehicle selection]…” and “The keyword enabled vehicle search system of the present invention then re-executes [i.e., modifies the vehicle selection based on the suggested vehicle selection terms] the search using both the user’s terms and he appended terms from the selected additional parameters.”). 
This step of Pratt is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed to obtaining information for a transaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla to combine the modifying of the vehicle selection terms with the feature of modifying vehicle selection criteria based on the suggested vehicle selection terms and the vehicle inventory data, as taught by Pratt.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to provide improved vehicle recommendations to remote users (Pratt, see at least: paragraph [0012]).  
Although Nagla discloses vehicle inventory data, Nagla does not disclose that the vehicle inventory data is monitored using an inventory plugin. Nagla does not disclose: 
a plugin; 
monitoring, using an inventory plugin, vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection criteria; 
determining, using the plugin, vehicle inventory data; 
Bhanote, however, does teach: 
a plugin (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins”); 
monitoring, using an inventory plugin, vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection criteria (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins” and “includes a catalog smarts plugin 100, which combines catalog type data regarding goods or services available from one or more physical stores” and “tracked by an inventory management system 30. The catalog smarts plugin 100 may combine different versions of a product”); 
determining, using the inventory plugin, vehicle inventory data (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins” and “includes a catalog smarts plugin 100, which combines catalog type data regarding goods or services available”). 
This step of Bhanote is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla by including the features of monitoring, using an inventory plugin, vehicle inventory data stored by the data storage server for changes associated with the modified vehicle selection criteria, and determining, using the inventory plugin, vehicle inventory data, as taught by Bhanote. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to provide better merchandising product inventory that can be found locally for a user based on a consumers location (Bhanote, see: paragraph [0003]). 


Claim 22-
Nagla in view of Pratt, and Bhanote teach the method of claim 21, as described above. 
Nagla further discloses:
wherein the application is configured to operate in the background until the determination of the change to the vehicle inventory data by the inventory (Nagla, see: Abstract disclosing “The dynamic communication subsystem is configured to: based on offer data parameters”; and see: paragraph [0160] discloses “data storage 150 may contain information related to a number of vehicles that may be in inventory at dealerships or are identified as vehicles for sale.”; and see: paragraph [0166] disclosing “If a match is obtained at a later time [i.e., determining, using the inventory, a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers and sellers, at which time a customer may be able to select a vehicle for purchase and move on to 310”).
Although Nagla does disclose vehicle inventory data, Nagla does not disclose a plugin. Nagla does not disclose: 
the inventory plugin; 
Bhanote, however, does teach: 
the inventory plugin (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins” and “includes a catalog smarts plugin 100, which combines catalog type data regarding goods or services available); 
This step of Bhanote is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla by including the features of an inventory plugin, as taught by Bhanote. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to provide better merchandising product inventory that can be found locally for a user based on a consumers location (Bhanote, see: paragraph [0003]). 

Claim 29-
Nagla in view of Pratt, and Bhanote teach the method of claim 21, as described above. 
Nagla further discloses wherein:
 the vehicle inventory data comprises information associated with a vehicle, and the inventory plugin is configured to determine the change to the vehicle inventory data by accessing an application programming interface (Nagla, see: [0060] discloses “The processor(s) can generate signals for communicating the update data to the customer system 102, 103”; [0070] discloses “The user interface subsystem 106 may provide various interfaces that facilitate users in interactions with the system 100, such as a website, a mobile-enabled website, applications for smart devices (e.g., tablets, smart phones, e-book readers), application programming interfaces (APIs)”).
Nagla does not disclose: 
the inventory plugin.
Bhanote, however, does teach: 
the inventory plugin (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins” and “includes a catalog smarts plugin 100, which combines catalog type data regarding goods or services available); 
This step of Bhanote is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla by including the feature of an inventory plugin, as taught by Bhanote. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to provide better merchandising product inventory that can be found locally for a user based on a consumers location (Bhanote, see: paragraph [0003]). 

Claim 30-
Nagla in view of Pratt, and Bhanote teach the method of claim 21, as described above. 
Nagla further discloses: 
wherein the suggested vehicle selection terms comprise at least one selected from the group of vehicle make, vehicle model, vehicle year, vehicle features, price, and location (Nagla, see: [0092] discloses “…collating various options that may be presented to a user. Rules may include, for example, the maximum geographical distance [i.e., location] in which a user may obtain bids from dealerships.”; and see: [0162] discloses “customer may be presented various options through the user interface subsystem 106” and “a customer may be able to choose from drop-down menus, different makes, models, year, mileage, condition, brand, trim, price range, size, number of doors, etc.”).

Regarding claim 31, claim 31 is directed to a system. Claim 31 recites limitations that are similar in nature to those addressed above for claim  22 which is directed towards a method. Claim 31 includes the features of a user interface displayed on a user device; and an application communicatively connected to the user interface and the data storage server, which are disclosed by Nagla (Nagla, see: paragraph [0066] discloses “computing devices could include computer systems, smart phones [i.e., user device]”; and see: paragraph [0246] disclosing “database server”). Claim 31 is therefore rejected for the same reasons as set forth above for claim 22. 

Regarding claim 32, claim 32 is directed to a system. Claim 32 recites limitations that are parallel in nature to those addressed above for claim 22, which is directed towards a method. Claim 32 is therefore rejected for the same reasons as set forth above for claim 22. 

Regarding claim 33, claim 33 is directed to a system. Claim 33 recites limitations that are similar in nature to those addressed above for claim 30, which is directed towards a method. Claim 33 includes the features of  the user interface is configured to receive vehicle selection terms via an input device operably connected to the user device, disclosed by Nagla (Nagla, see: paragraph [0071] “user interface subsystem 106” and “display information and/or receive inputs relevant to transactions involving vehicles”; and also see: [0162] discloses “customer may be presented various options through the user interface subsystem 106”; Also see: FIG. 7 [i.e., interface that receives vehicle selection terms]). Claim 33 is therefore rejected for the same reasons as set forth above for claim 30.

Regarding claim 40, claim 38 is directed to a product of manufacture. Claim  40 recites limitations that are similar in nature to those addressed above for claim 21, which is directed towards a method. Claim 40 includes the features of a non-transitory computer-readable medium containing instructions that, when executed by a processor, configure the processor to perform procedures, disclosed by Nagla (Nagla, see: paragraph [0007] disclosing “a non-transitory, computer-readable medium or media having stored thereon computer-interpretable instructions. When executed by at least one processor, the computer-interpretable instructions configure the at least one processor for…”). Claim 40 is therefore rejected for the same reasons as set forth above for claim 21. 

Claims 23-28 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla, G. (PGP No. US 2016/0189260 A1), in view of Pratt, T., et al. (PGP No. US 2010/0299190 A1), Bhanote, S., et al. (PGP No. US 2018/0260884 A1), and Vaid, R. (PGP No. US 2007/0061220 A1). 
 
Claim 23-
Nagla in view of Pratt, and Bhanote teach the method of claim 21, as described above. 
Nagla discloses wherein:
 determining suggested vehicle terms based on the user interface activity (Nagla, see: [0162] discloses “customer may be presented various options through the user interface subsystem 106”; and see: paragraph [0164] discloses “once used vehicle requirements have been entered into the user interface subsystem 106, the user interface subsystem 106 may conduct a search through data storage 150 to identify matching inventory [i.e., determines suggested vehicle selection terms based on the user activity]”). 
Although Nagla discloses vehicle terms based on user interface activity, Nagla does not disclose that the determining comprises applying a predictive model to the user interface activity, and the predictive model is developed by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural networks.
Vaid, however, does teach: 
applying a predictive model to the user activity, wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural networks; 
Vaid, however, does teach: 
applying a predictive model to the user activity, wherein the predictive model is built by machine learning using at least one algorithm selected from the group of gradient boosting machine, logistic regression, and neural networks (Vaid, see: [0069] teaches “Predictive neural network modeling is a very powerful predictive modeling technique. It is derived from nerve systems (e.g., human brains) [i.e., machine learning]”; and see: [0070] teaches “The weights provide for predictions from the neural network model, as understood in the art. As shown in FIG. 15, induction fields, in this case customer related variables and economic related variables, may be presented to the nodes of input layer. The values are propagated through the neural network to the output layer.”; and “For example, the network of FIG. 15 may output 0.6 for the "certain buyer" output node, 0.2 for the "likely buyer" output node, which predicts as a probable purchaser, and 0.2 for the "unlikely buyer" output node, which predicts as a non-purchaser [i.e., determine a subsequent action].”; and see: [0072] teaches “While a neural network is one potential predictive model that may be utilized to predict whether a potential purchaser of a product who submits an indication of interest, it should be understood that other predictive and non-predictive logical and mathematical models as understood in the art may be utilized to determine whether a potential purchaser who submits an indication of interest will ultimately purchase a product. For example…stochastic gradient boosting, linear regression and non-linear regression may be utilized. Each of these models may enable the various consumer and economic related variables to be processed in making a determination.”). 
This step of Vaid is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed to obtaining information for a transaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla to combine the recording of the interface activity of a user, with applying a predictive model to the user interface, and the predictive model is built by machine learning using at least one algorithm from gradient boosting machine, logistic regression, and neural networks, as taught by Vaid.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to improve accuracy when obtaining information for products (calculating potential purchase, customer history, etc.) during remote transactions (Vaid, see at least: [0009]-[0010]).  

Claim 24-
Nagla in view of Pratt, Bhanote, and Vaid teach the method of claim 23, as described above. 
Nagla does not disclose: 
wherein the predictive model is developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information.
Vaid, however, does teach: 
wherein the predictive model is developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, user credit information, vehicle selection terms, and vehicle sales information (Vaid, see: [0069] teaches “Predictive neural network modeling is a very powerful predictive modeling technique. It is derived from nerve systems (e.g., human brains) [i.e., machine learning]”; and see: [0072] teaches “whether a potential purchaser who submits an indication of interest [i.e., user activity] will ultimately purchase a product. For example…stochastic gradient boosting, linear regression and non-linear regression may be utilized. Each of these models may enable the various consumer and economic related variables to be processed in making a determination.”). 
This step of Vaid is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed to obtaining information for a transaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla to combine the recording of the interface activity of a user, with wherein the predictive model is developed using historical data associated with at least one selected from the group of a vehicle, vehicle inventory data, user information, user activity, as taught by Vaid.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to improve accuracy when obtaining information for products (calculating potential purchase, customer history, etc.) during remote transactions (Vaid, see at least: [0009]-[0010]).  

Claim 25-
Nagla in view of Pratt, Bhanote, and Vaid teach the method of clam 23, as described above. 
Nagla discloses further comprising: 
receiving credit information via the user interface (Nagla, see: [0170] discloses “customer may, through the user interface subsystem 106, select a financing option.  In some embodiments, a pre-approval/pre-qualification step 314 is triggered”; and see: [0171] discloses “Information utilized may include among others, credit score, credit reports, bank account information, etc.”); 
the received credit information and the modified vehicle selection criteria to determine whether to present a pre-approved offer of credit (Nagla, see: [0170] discloses “customer may, through the user interface subsystem 106, select a financing option.  In some embodiments, a pre-approval/pre-qualification step 314 is triggered”); and 
displaying pricing information associated with the selected vehicle upon determining to present the pre-approved offer of credit (Nagla, see: [0163] discloses “a customer may be able to choose from drop-down menus, different makes, models, year, mileage, condition…price range…”; and see: [0173] discloses “the rules engine subsystem 114 may apply one or more rules that may be used to determine whether a customer should be pre-approved/pre-qualified or not. For example, there may be a threshold credit score, a threshold average bank account amount, etc.”).
Nagla does not explicitly disclose that the application applies a predictive model.  Vaid, however, does teach the application applies the predictive model. 
Vaid, however, does teach: 
applying the predictive model (Vaid, see: [0070] teaches “The weights provide for predictions [i.e., applies a predictive model], from the neural network model, as understood in the art. As shown in FIG. 15, induction fields, in this case customer related variables and economic related variables, may be presented to the nodes of input layer. The values are propagated through the neural network to the output layer.”).
This step of Vaid is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed to obtaining information for a transaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla to combine the application receiving credit information with applying a predictive model to the user interface, as taught by Vaid.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to improve accuracy when obtaining information for products (calculating potential purchase, customer history, etc.) during remote transactions (Vaid, see at least: [0009]-[0010]).  

Claim 26-
Nagla, Pratt, Bhanote, and Vaid teach the method of clam 23, as described above. 
Although Nagla does disclose an alert of an event (Nagla, see: paragraph[0165] disclose “through the user interface subsystem 106, the customer may select a vehicle for purchase. If there are no vehicles available, the customer's request characteristics are saved in data storage 150 and tracked by the system 100. If a match is obtained at a later time [i.e., detecting a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers [i.e., an alert to the user interface]”), Nagla does not disclose: 
using the predictive model to determine an event; 
Vaid, however, does teach: 
using the predictive model to determine an event (Vaid, see: [0069] teaches “Predictive neural network modeling is a very powerful predictive modeling technique. It is derived from nerve systems (e.g., human brains) [i.e., machine learning]”; and see: [0072] teaches “whether a potential purchaser who submits an indication of interest [i.e., user activity] will ultimately purchase a product. For example…stochastic gradient boosting, linear regression and non-linear regression may be utilized. Each of these models may enable the various consumer and economic related variables to be processed in making a determination.”).  
This step of Vaid is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed to obtaining information for a transaction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla by including the feature of using the predictive model to determine an event, as taught by Vaid.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to improve accuracy when obtaining information for products (calculating potential purchase, customer history, etc.) during remote transactions (Vaid, see at least: [0009]-[0010]).  
Further, Nagla does not disclose: 
the inventory plugin.
Bhanote, however, does teach: 
the inventory plugin (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins” and “includes a catalog smarts plugin 100, which combines catalog type data regarding goods or services available); 
This step of Bhanote is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla by including the features of an inventory plugin, as taught by Bhanote. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to provide better merchandising product inventory that can be found locally for a user based on a consumers location (Bhanote, see: paragraph [0003]). 
Claim 27-
Nagla in view of Pratt, Bhanote, and Vaid teach the method of claim 23, as described above. 
Nagla discloses further comprising
 determining payment criteria based on the user interface activity by applying the predictive model to the user interface activity (Nagla, see: [0162] discloses “a customer may be able to choose from drop-down menus,…price range”; and see: [0170] discloses “the customer may, through the user interface subsystem 106, select a financing option.”; Also see: FIG. 3 (el. 310-312)).

Claim 28-
Nagla in view of Pratt, Bhanote, and Vaid teach the method of claim 23, as described above. 
Nagla discloses further comprising:
 storing user interface activity using the activity, wherein the user interface activity includes activity performed on a website (Nagla, see: [0165] discloses “At 308, through the user interface subsystem 106, the customer may select a vehicle for purchase. If there are no vehicles available, the customer's request characteristics are saved in data storage 150 and tracked by the system 100. If a match is obtained at a later time, the notification subsystem 116 may be configured to notify the matching buyers [i.e., sending an alert to the user]”).
Nagla does not disclose: 
using the plugin.
Bhanote, however, does teach: 
using the plugin (Bhanote, see: paragraph [0030] teaching “system 10 includes a smart-type rules engine 38 including several different Plugins” and “includes a catalog smarts plugin 100, which combines catalog type data regarding goods or services available); 
This step of Bhanote is applicable to the system of Nagla as they both share characteristics and capabilities, namely, they are directed inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagla by including the features of a plugin, as taught by Bhanote. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla, to provide better merchandising product inventory that can be found locally for a user based on a consumers location (Bhanote, see: paragraph [0003]). 

Regarding claim 34, claim 34 is directed to a system. Claim 34 recites limitations that are similar in nature to those addressed above for claim 23, which is directed towards a method. Claim 34 includes the features of determine vehicle selection terms based on the user interface activity , disclosed by Nagla (Nagla, see: paragraph [0071] “user interface subsystem 106” and “display information and/or receive inputs relevant to transactions involving vehicles”). Claim 34 is therefore rejected for the same reasons as set forth above for claim 23. 

Regarding claim 35, claim 35 is directed to a system. Claim 35 recites limitations that are parallel in nature to those addressed above for claim 25, which is directed towards a method. Claim 35 is therefore rejected for the same reasons as set forth above for claim 25. 

Regarding claim 36, claim 36 is directed to a system. Claim 36 recites limitations that are parallel in nature to those addressed above for claim 26, which is directed towards a method. Claim 36 is therefore rejected for the same reasons as set forth above for claim 26. 

Claim 37-
Nagla in view of Pratt, Bhanote, and Vaid teach the system of claim 36, as described above. 
Nagla further discloses:  
wherein the event comprises at least one selected from the group of the announcement of a price for a new vehicle, a change in price of a vehicle, a change in availability of a vehicle, a change in expected availability of a vehicle, a change in financing options of a vehicle, a change in location of a vehicle, and a change in trade-in status of a vehicle (Nagla, see: [0165] disclose “through the user interface subsystem 106, the customer may select a vehicle for purchase. If there are no vehicles available, the customer's request characteristics are saved in data storage 150 and tracked by the system 100. If a match is obtained at a later time [i.e., detecting a change to the vehicle inventory data], the notification subsystem 116 may be configured to notify the matching buyers [i.e., an alert to the user interface]”).

Regarding claim 38, claim 38 is directed to a system. Claim 38 recites limitations that are similar in nature to those addressed above for claim 27, which is directed towards a method. Claim 38 includes the features of the user interface, disclosed by Nagla (Nagla, see: paragraph [0071] “user interface subsystem 106” and “display information and/or receive inputs relevant to transactions involving vehicles”). Claim 38 is therefore rejected for the same reasons as set forth above for claim 27. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Nagla, G. (PGP No. US 2016/0189260 A1), in view of Pratt, T., et al. (PGP No. US 2010/0299190 A1), Bhanote, S., et al. (PGP No. US 2018/0260884 A1), Sands, I. (PGP No. US 2005/0256782 A1). 

Claim 39-
Nagla in view of Pratt, and Bhanote teach the system of claim 31 as described above. 
Nagla does not disclose: 
wherein the application is configured to automatically execute an application update without input from a user. 
Sands, however, does teach: 
wherein the application is configured to automatically execute an application update without input from a user (Sands, see: [0022] teaches “The server application 178 comprises computer executable instructions” and “communicate configurable markup documents, programs and/or scripts that product dynamically updated display [i.e., automatically execute an application update]”; and see: [0037] teaches “system can be configured to display…inventory information, price information, comparison price information…or any other type of information related to an item”).  
This step of Sands is applicable to the system Nagla, as they both share characteristics and capabilities, namely, they are directed to obtaining inventory information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Nagla to allow for an update to an application to be automatically executed without the input of a user, as taught by Sands.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Nagla in order to provide a more convenient and efficient way to provide inventory information to a remote user (Sands, see at least: [0003]).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gocek, P., et al. (PGP No. US 2014/0149585 A1), describes a software asset management method comprising storing URL data for each of a first plurality of software entities, obtaining, by means of a first browser plug-in, first data indicative of a URL from which a browser has obtained content, comparing, for at least one of the first plurality of software entities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625